46 F.2d 1013 (1931)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
WIRE WHEEL CORPORATION OF AMERICA, Respondent.
No. 75.
Circuit Court of Appeals, Second Circuit.
January 5, 1931.
G. A. Youngquist, Asst. Atty. Gen., and Andrew D. Sharpe and Sewall Key, Sp. Assts. to Atty. Gen. (C. M. Charest, Gen. Counsel, Bureau of Internal Revenue, and Allin H. Pierce, Sp. Atty., Bureau of Internal Revenue, both of Washington, D. C., of counsel), for petitioner.
Hugh Satterlee and I. Herman Sher, both of New York City, and Albert S. Lisenby, of Washington, D. C. (Weill, Wolff & Satterlee, of New York City, of counsel), for respondent.
Before L. HAND, SWAN, and AUGUSTUS N. HAND, Circuit Judges.
PER CURIAM.
Decision affirmed.